Citation Nr: 0703901	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDING OF FACT

During the course of the appeal, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as depression, sleep impairment, panic attacks, and 
intrusive thoughts/flashbacks, nightmares, anxiety, suicidal 
ideation, lack of concentration, avoidance of others, 
irritability, and hypervigilance/hyperarousal; deficiencies 
in most areas are not demonstrated.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial evaluation of 50 percent, but not greater, for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in June 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and supplemental statements 
of the case (SSOC) were provided to the veteran in October 
2004 and March 2005.  
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board is assigning a higher rating for the entire 
appeal period, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in July 2003 
and September 2004. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The September 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that at different times 
during the appeal period, the veteran's PTSD symptoms match 
some of the rating criteria for a 30 percent rating 
(depressed mood, anxiety, chronic sleep impairment, mild 
memory loss), some of the rating criteria for a 50 percent 
rating (impairment of short-term memory and disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships), and one 
criterion for a 70 percent rating (suicidal ideation). 

The earliest comprehensive mental examination of record was 
conducted in September 2002.  The veteran stated that his 
"PTSD had come back strong."  He stated that after 911 he 
began experiencing nightmares again.  The veteran described 
himself as moderately depressed.  He reported nightmares.  
The veteran reported that he was socially isolated.

Mental status examination revealed that he was alert and 
oriented, his memory was intact, and his thoughts were goal 
directed.  He denied hallucinations and suicidal thoughts.  
His mood was depressed.  He was diagnosed with major 
depression, PTSD, and alcohol abuse in remission.  A GAF of 
30 was assigned.
  
In July 2003 and September 2004, the veteran underwent VA 
examinations for compensation purposes.  At the July 2003 VA 
examination, the veteran reported restless sleep and 
intrusive thoughts about Vietnam experiences.  The veteran 
reported depression and noted that he takes an antidepressant 
medication.  The veteran stated that he was nervous a lot of 
the time and had panic attacks while at work; however, he had 
not been working since June 2002 and stated that the panic 
attacks were subsiding.  The veteran reported that he avoids 
crowds, conversations about his Vietnam experiences, and 
reminders of Vietnam such as movies.

Mental status examination revealed that the veteran was 
appropriately dressed and he was oriented times four.  His 
mood was within normal limits although slightly down.  His 
short-term memory was good, and there was no evidence of 
thought disorder.  The veteran had no hallucinations or 
delusions.  The veteran maintained good eye contact although 
the examiner noted some evidence of nervousness.  The veteran 
reported suicidal ideation about once a week but noted that 
he had never attempted suicide and did not think that he 
would.  No impairment of thought process or communications 
was noted.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF of 62.   

The examiner determined that overall, the veteran's PTSD 
produced mild to moderate dysfunction in terms of his social 
functioning and work activities.        

At the September 2004 VA examination, the veteran reported 
"spotty" sleep but no nightmares, irritability, constant 
nervousness, panic attacks once every month when things do 
not go right, infrequent intrusive thoughts, and 
hypervigilance.  Mental status examination revealed that the 
veteran was oriented to time, place, and person.  He was 
appropriately dressed.  His mood was within normal limits, 
his short-term memory was reasonably good, and there was no 
thought disorder.  There was no evidence of any concentration 
or attentional problems and no hallucinations or delusions.  
The veteran admitted to having suicidal ideation every once 
in a while, but stated that he would never do anything like 
that.  The examiner noted that there was no impairment of 
thought process or communication that would have an impact on 
his social functioning or work capacity.  

The examiner diagnosed the veteran with PTSD and noted that 
the veteran had not had any periods of remission since his 
last examination.  A GAF of 60 was assigned.  It was also 
noted that the veteran continued to take medication and be 
involved in a PTSD treatment group.  The examiner determined 
that overall, the veteran's PTSD-related symptoms continued 
to produce a moderate degree of dysfunction in his social and 
work capacities and that there did not appeal to be any 
significant change in his functioning due to PTSD since the 
last examination.       

The most recent comprehensive mental examination of the 
veteran was conducted in March 2005 while he was receiving 
inpatient treatment for PTSD.  Mental status examination 
revealed that the veteran was dressed appropriately and 
displayed good eye contact, his affect was generally broad, 
his speech was fluid and logical, his thought processes were 
clear.  The veteran was noted to be oriented in all spheres 
and screens for attention, reasoning, judgment, and memory 
were within normal limits.  There were no auditory or visual 
hallucinations reported.  No delusions were noted, and the 
veteran denied current suicidal intent and reported no 
history of suicidal attempt.  The veteran also exhibited 
depression, re-experiencing, avoidance, and arousal symptoms.  
The veteran was diagnosed with chronic PTSD, and a GAF of 45 
was assigned.  

The Board notes that during the entire appeal period, the 
veteran's GAF scores ranged from a low of 30 to a high of 70.  
Specifically, the veteran was assigned a GAF of 30 in October 
2002, a GAF of 70 in December 2002, A GAF of 62 in July 2003, 
a GAF of 60 in June and September 2004, a GAF of 58 in 
October 2004, and a GAF of 45 in March 2005.

In this case, the GAF scores are highly probative as they 
relate directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.    

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.  A GAF score of 31 to 40 indicates the examinee has 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  A GAF 
score of 41 to 50 indicates the examinee has serious symptoms 
or a serious impairment in social, occupational, or school 
functioning.  A GAF score of 51-60 contemplates moderate 
symptoms such as flat affect, circumstantial speech, 
occasional panic attacks or moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with co-workers).  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.

As the GAF scores indicate, the veteran's PTSD has fluctuated 
significantly throughout the appeal period; and in fact, the 
later GAF scores range from 45 to 60.  Per the DSM-IV, the 
lowest score in that range contemplates serious symptoms or 
any serious impairment in social, occupational, or school 
functioning and the highest score in that range contemplates 
moderate symptoms.   

Although the VA examinations in July 2003 and September 2004 
do not show that that the veteran experiences most of the 
symptoms indicative of a 50 percent rating, the GAF scores of 
62 and 60 assigned indicate that, at it's worst, the 
veteran's symptoms were moderate.  While such scores are not 
dispositive of the evaluation issue, they must be considered 
in light of the actual symptoms of the veteran's disorder.  
In this case, the GAF score assigned in September 2004 is 
indicative of moderate symptoms and more nearly approximate a 
50 percent rating.  

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his PTSD is 
manifested by symptomatology that results in occupational 
impairment that more nearly approximates reduced reliability 
and productivity.  Accordingly, an increased rating to 50 
percent is warranted.  38 C.F.R. § 4.130, Code 9411.

That being said, while the veteran's symptoms exceed the 30 
percent rating, they do not approach the severity 
contemplated for the 70 percent rating.  

The Board notes that the veteran' two lowest GAF scores of 30 
and 45 were assigned in October 2002 and March 2005, 
respectively.  However, although the GAF score of 30 reflects 
the examiner's assessment of the veteran's functioning at 
that time, it appears to be inconsistent with the evidence as 
whole as the veteran did not demonstrate any behavior 
influenced by hallucinations or delusions, impairment in 
communication or judgment, or an inability to function in 
almost all areas. 

Further, A VA examination conducted just two months later 
revealed the veteran's mood was chronically depressed and his 
affect was wide ranged.  The veteran's speech was normal, his 
thought process was focused and goal directed, and this 
thought content was devoid of hallucinations.  His judgment 
had an avoidant quality.  Cognitively, he was alert and 
oriented times three.  He demonstrated intact concentration, 
registration, short-term memory, and abstract interpretation.  
Suicidal and homicidal ideas were denied.  A GAF of about 70 
was assigned.  The VA examiner noted that it was interesting 
that the veteran had been reasonably functional in his 
personal, social, an occupational life over all this time 
without any psychiatric care and at that time, except for 
being unemployed, his personal and occupational life remained 
essentially unchanged.  The VA examiner stated that he 
believed that the impact of the veteran's PTSD on his 
civilian life had been mild to none.  

With respect to the GAF score of 45 assigned in March 2005, 
the Board notes that the veteran is receiving a temporary 
evaluation of 100 percent due to his hospitalization from 
January 2005 to March 2005.  In addition, although the record 
indicates that the veteran reported suicidal ideation, the 
record also indicates that the veteran consistently denied 
any intent or plan.  

As set forth above, the criteria for a 70 percent rating are 
met when the veteran experiences occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, and thinking or mood; 
which is clearly not demonstrated in this case.  The veteran 
has maintained a nearly 40-year marriage in which he enjoys a 
good relationship with his wife and he reports that he also 
has a good relationship with his two children and baby-sits 
his grandchildren.  

Further, the veteran has denied homicidal thoughts, 
ritualistic behavior, impaired impulse control, continuous 
panic attacks or depression, and has never demonstrated 
abnormal speech, spatial disorientation, neglect of personal 
appearance, impairment of thought, or delusions or 
hallucinations.    

With consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational impairment with reduced reliability and 
productivity; but is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, thinking, or mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  

Accordingly, the record supports a grant of a 50 percent 
rating for PTSD, but no higher. 




ORDER

Entitlement to an initial evaluation of 50 percent, and no 
higher, for service-connected PTSD is granted subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


